
	

113 HRES 673 IH: Supporting the goals and ideals of National Clinicians HIV/AIDS Testing and Awareness Day, and for other purposes.
U.S. House of Representatives
2014-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 673
		IN THE HOUSE OF REPRESENTATIVES
		
			July 17, 2014
			Ms. Waters (for herself, Ms. Lee of California, Mrs. Christensen, Mr. Grijalva, Mr. David Scott of Georgia, Ms. Norton, Ms. Velázquez, Mr. Clay, Mr. Danny K. Davis of Illinois, Mr. Sean Patrick Maloney of New York, Mr. Honda, Ms. Hahn, Ms. Jackson Lee, Mr. Hastings of Florida, Mr. Rangel, Mr. Meeks, Mr. Lewis, and Mr. Himes) submitted the following resolution; which was referred to the Committee on Energy and Commerce
		
		RESOLUTION
		Supporting the goals and ideals of National Clinicians HIV/AIDS Testing and Awareness Day, and for
			 other purposes.
	
	
		Whereas HIV/AIDS is a devastating epidemic that continues to spread in communities throughout the
			 United States;
		Whereas more than 1,800,000 people in the United States have been infected by HIV/AIDS since the
			 first cases were reported 33 years ago;
		Whereas there are more than 1,100,000 people living with HIV/AIDS in the United States today;
		Whereas there are approximately 50,000 new HIV infections and approximately 16,000 new AIDS-related
			 deaths every year in the United States;
		Whereas every 91⁄2 minutes another person in the United States becomes infected with HIV;
		Whereas President Barack Obama released the National HIV/AIDS Strategy on July 13, 2010, in order
			 to refocus attention on the domestic HIV/AIDS epidemic;
		Whereas the National HIV/AIDS Strategy focuses on three major goals, including reducing the number
			 of new HIV infections, increasing access to care and improving health
			 outcomes for people living with HIV and AIDS, and reducing HIV-related
			 health disparities;
		Whereas HIV/AIDS is spreading rapidly among women, young people, and racial minorities, all of
			 which are demographic groups that were not considered to be at significant
			 risk of HIV infection during the early years of the epidemic;
		Whereas women account for 20 percent of new HIV infections in the United States;
		Whereas African-Americans account for 44 percent of new HIV infections, although only 12 percent of
			 the population as a whole is Black;
		Whereas Hispanic-Americans account for 21 percent of new HIV infections, although only 16 percent
			 of the population as a whole is Hispanic;
		Whereas Asian-Americans account for 2 percent of new HIV infections, and American Indians/Alaska
			 Natives, Native Hawaiians/Pacific Islanders, and individuals of multiple
			 races together account for an additional 2 percent;
		Whereas African-American women account for 64 percent of new HIV infections among women;
		Whereas people of color account for 69 percent of new HIV infections;
		Whereas about 16 percent of the people living with HIV/AIDS in the United States do not know they
			 are infected;
		Whereas the Centers for Disease Control and Prevention's guidelines for HIV screening in health
			 care settings recommend routine HIV testing for all patients between the
			 ages of 13 and 64, regardless of risk factors;
		Whereas individuals are more likely to act responsibly and protect themselves and other persons in
			 the community when they know their HIV status;
		Whereas encouraging people to be tested for HIV is a critical element in HIV/AIDS prevention and
			 treatment efforts;
		Whereas individuals who are HIV-positive must learn their status in order to obtain counseling on
			 managing their health, access appropriate medical and social services,
			 begin life-prolonging treatment, and take actions to avoid spreading the
			 virus to others;
		Whereas physicians, physician assistants, nurses, dentists, and other clinicians play a vital role
			 in providing access to HIV/AIDS awareness, testing, treatment, and
			 referral services, and in encouraging patients to get tested for HIV;
		Whereas Howard University College of Medicine has declared July 21, 2014, to be the seventh annual
			 National Clinicians HIV/AIDS Testing and Awareness Day in an effort to
			 encourage clinicians nationwide to become actively involved in HIV/AIDS
			 awareness, testing, treatment, and referral services;
		Whereas a diverse group of organizations representing communities affected by HIV/AIDS have
			 partnered with Howard University College of Medicine to promote the goals
			 and ideals of National Clinicians HIV/AIDS Testing and Awareness Day;
		Whereas the seventh annual National Clinicians HIV/AIDS Testing and Awareness Day will give all
			 physicians, physician assistants, nurses, dentists, and other clinicians
			 an opportunity to get personally involved in the fight against HIV/AIDS by
			 taking an HIV test, personally demonstrating the importance as well as the
			 ease of HIV testing;
		Whereas the National Clinicians HIV/AIDS Testing and Awareness Day will be a call to action to
			 clinicians nationwide to lead the way in dispelling the myths and stigma
			 associated with HIV testing and become vocal advocates for patients and
			 communities; and
		Whereas the National Clinicians HIV/AIDS Testing and Awareness Day will encourage clinicians to
			 become actively involved in HIV/AIDS awareness, testing, treatment, and
			 referral services: Now, therefore, be it
	
		That the House of Representatives—
			(1)supports the goals and ideals of the seventh annual National Clinicians HIV/AIDS Testing and
			 Awareness Day;
			(2)encourages primary care physicians and other clinicians nationwide to become actively involved in
			 HIV/AIDS awareness, testing, treatment, and referral services;
			(3)encourages the media to observe the seventh annual National Clinicians HIV/AIDS Testing and
			 Awareness Day by educating clinicians about the important role they play
			 in providing access to HIV/AIDS awareness, testing, treatment, and
			 referral services and by educating clinicians and the public about the
			 benefits of HIV testing; and
			(4)encourages individuals to get tested for HIV and educate themselves about the prevention and
			 treatment of HIV/AIDS.
			
